 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 

 


AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement, effective as of the 2nd day of December,
2009, is made and entered into as of the 25th day of January, 2010, by and
between Gabriel Technologies Corporation, a Delaware Corporation (the
“Company”), and George Tingo (hereinafter called “Executive).
 
WHEREAS, the Company and the Executive have entered into that certain Employment
Agreement, dated as of August 21, 2009 and effective as of June 2, 2009, (the
“Agreement”); and
 
WHEREAS, under Section II(D) of the Agreement, Executive is entitled to a salary
of $12,500 per month for the first 6 months of employment, and $10,000 per month
thereafter; and
 
WHEREAS, the Board of Directors of the Company has reviewed Executive’s salary
and has determined to continue to pay Executive a salary of $12,500 per month
throughout the term of Executive’s employment with the Company; and
 
WHEREAS, the Company and the Executive desire to amend the Agreement to reflect
the Board of Directors’ decision with respect to the amount of salary per month
to which Executive is entitled.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto agree
as follows:
 
1.           Amendment to Section II(D) of Agreement.
 
Section II(D) of the Agreement is hereby amended and restated in its entirety as
follows:
 
D.  
Salary.  In consideration of the employment services to be rendered hereunder,
the Company shall pay Employee a monthly salary as follows:

 
Twelve thousand five hundred dollars ($12,500) per month, payable at the time
and pursuant to the procedures regularly established and as may be amended by
the Company during the course of this Agreement, which unless changed by the
Company shall be bi-weekly.  Such compensation is subject to the usual and
required employee payroll deductions, withholding and reductions.  Following the
Effective Date of the Agreement, Employee’s Salary shall be reviewed by the
Company on the first anniversary of the Effective Date (“Interval”).  Nothing
contained herein shall obligate the Company to revise Employee’s salary.  Should
the Company fail to review and/or revise Employee’s Salary within thirty (30)
days following the conclusion of any Interval, Employee’s Salary from that
concluded Interval shall carry over and apply to the immediately succeeding
interval.
 
2.           No Other Changes.
 
Except as amended hereby, the Agreement shall remain in full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Employment
Agreement to be duly executed as of the date first above set forth.
 
GABRIEL TECHNOLOGIES CORPORATION
EMPLOYEE:
       
By:     /s/ John Hall                                         
                                                         
/s/ George Tingo                                                                
John Hall
George Tingo, an individual
   
Its:        Authorized Signatory
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
